Title: To James Madison from James Maury, 3 February 1792
From: Maury, James
To: Madison, James


Dr SirLiverpool 3 Feby 1792
I am much obliged to you for the papers & pamphlet you sent me by the Grange, wch. have afforded me much Entertainment. I am happy to see the malicious predictions of the lying prophet so completely counteracted by the prosperity of the Country he took so much pleasure in debasing & vilifying by Invective.
Whenever any Thing here presents that promises Entertainment to you in that way, I shall hand it.
I note what you say of Mr Jorre. I wished to have diverted him from his purpose of going to America; but could not—at length he extorted from me the cold Letter he delivered you—what I said of him I believe is true—but as to his Capacities for high Departments in Office, I concieved he over-rated them—perhaps somewhat like his Countryman of Normandy quoted in paine’s rights of Men.
Inclosed are sundry Accts Sales with Account Current for your perusal. If you continue a shipper to this place I continue my recommendation of a greater proportion of Stemed—unless indeed when your Leaf be particularly fine—so, it will answer your purpose as well.
It has occurred to me that possibly in Building the public Offices &c in the Fœderal City some materials from this Country may be wanted—under the Event & convenient, I will be much obliged by your naming your Humble Servant.
I am very anxious to hear farther of the Troops under General Sinclair. The Accounts hitherto recieved are most unpleasant to those who are interested in that Country.
The French Affairs go on well enough. Altho’ their Assignats have been gradually depreciating—The Louis d’or (naturally worth 24 Livres tournais) last week was worth 35½ Livres in Assignats.
I am rather curious (tho’ have a better Motive) for knowing the Tone & Manner the British Consuls in the U. S. use in their Applications to the Various Boards on Matters relating to their Ships & Countrymen say Mariners particularly—also the Degree of early Attention to such Representations—presuming such Things must occur, I pray you, if convenient, to procure & forward me a Copy of some of them. I am with great Esteem your friend & Sert
James Maury
 
[Enclosure]
Liverpool 31st Decr. 1791.
The Honorable James Madison Esqr. Junr. in accot. Currt. with James Maury


  D’r
  
  
  


  1789.
  
  
  


  Sep:
  26
  To Insurance on 6 hhds Tobo. ⅌ Cyrus
  1.13. 3 


  Octr.
  5
  " Your draft on me
  90.—.— 


  Decr.
  31
  " Insurance on 3 hhds Tobo. ⅌ Venus
  —.18. 6 


  1790.
  
  


  Sep:
  10
  " Tax on 6 hhds Tobo. ⅌ Venus
  1. 7.— 


  Novr.
  16
  " Insurance on—Do.
  2. 6. 6


  Decr.
  6
  " Your draft on me
  42.—.— 


  1791.
  
  


  Aug:
  25
  " Duty on your Tobo. ⅌ Venus
  —.10. 6 


  "
  26
  " Insurance on—Do.
  —. 7. 7 


  Nov:
  18
  " Charges in Virga. on 1 hhd Tobo. ⅌ Success
  —. 9.— 


  Dec:
  10
  " your dft on me
  21.—.— 


  "
  " 
  " Balance
    18.11. 9½


  
  
  
  £ 179. 4. 1½


  
  
  
  C’r.


  1789.


  Feb:
  19
  By Balance as ⅌ a/c rendered
  42.13. 3½



  1790.
  
  


  Aug:
  25
  " nt. proceeds of 6 hhds Tobo. ⅌ Cyrus
  49. 6. 4¾


  1791
  
  


  Octr
  11
  " nt. proceeds of 6 hhds Tobo. ⅌ Venus
  52. 1. 3½


  "
  " 
  " nt. proceeds of 3 hhds Tobo. ⅌ Venus
  22. 4. 8¾


  
  
  " nt proceeds of 1 hhd Tobo. ⅌ Success
    12.18. 5 


  
  
  
  £ 179. 4. 1½


  Dec
  31
  By Balance
  £ 18.11. 9½


  
  
  2 hhds ⅌ Venus sales not finished
  


  
  
  
  Errors Excepted
  



James Maury
